Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 1 of 25




                              EXHIBIT A
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 2 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 3 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 4 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 5 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 6 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 7 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 8 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 9 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 10 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 11 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 12 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 13 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 14 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 15 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 16 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 17 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 18 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 19 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 20 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 21 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 22 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 23 of 25




d for Michael, Josh, Ben, Dan,   + a portion of Grandor 401K
ael's
ael's
ael's
ael's
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 24 of 25
Case 1:19-mc-24587-MGC Document 4-1 Entered on FLSD Docket 11/18/2019 Page 25 of 25


 IZEA Share Breakdown


 Entity                                         Post Split Shares

 Mike Brauser                                            3,250,000
 Melechdavid (Mark Groussman)
 Barry Honig                                             1,940,023
 HS Contrarian Investments LLC (John Stetson)            1,400,000




 Ben Brauser                                               250,001
 John Stetson                                              225,000
 Frost Gamma Investments Trust




 Josh Brauser                                               84,444
 Dan Brauser                                                84,444




 TOTAL                                                  12,500,000
